Supplement Dated May 28, 2013 To The Current Prospectus and Statement of Additional Information For: ING Focus Variable Annuity Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information (“SAI”), each dated April 30, 2007, as amended, and any subsequent supplements thereto. Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. NOTICE OF AND IMPORTANT INFORMATION REGARDING A FUND SUBSTITUTION The following information directly below only affects you if you currently invest in the subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. The Securities and Exchange Commission issued an order to permit the ING USA Annuity and Life Insurance Company and its Separate Account B to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (“Replaced Fund”) with the ING Large Cap Growth Portfolio (“Substitute Fund”). The following lists important information regarding the upcoming fund substitution: · Prior to the Substitution Effective Date, and for thirty days thereafter you may transfer amounts allocated to the subaccount that invests in the Replaced Fund to any other available subaccount or any available fixed account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). · On the Substitution Effective Date, your investment in the subaccount that invests in the Replaced Fund will automatically become an investment in the subaccount that invests in the Substitute Fund with an equal total net asset value. · You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. · The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. · The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund’s investment adviser/subadviser, are more fully described in the Substitute Fund’s summary prospectus. · Prior to the Substitution Effective Date you will be sent a fund summary prospectus for the Substitute Fund. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. If you have not received one, or if you need another copy, please contact our Customer Service Center at 1-800-366-0066. · After the Substitution Effective Date, the subaccount investing in the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future Contract prospectus or supplements to the Contract prospectus. X.90516-13GW Page 1 of 6 May 2013 IMPORTANT INFORMATION REGARDING THE COMPANY The first two paragraphs under the heading ING USA Annuity and Life Insurance Company in the Prospectus and the entire disclosure under the heading Description of ING USA Annuity and Life Insurance Company in the SAI are deleted and replaced with the following: ING USA Annuity and Life Insurance Company (ING USA) is an Iowa stock life insurance company, which was originally incorporated in Minnesota on January 2, 1973. Until May 7, 2013, ING USA was a wholly owned indirect subsidiary of ING Groep N.V. (ING), a global financial services holding company based in The Netherlands. ING USA is authorized to sell insurance and annuities in all states, except New York and the District of Columbia. The obligations under the Contract are solely the responsibility of ING USA Annuity and Life Insurance Company. Pursuant to an agreement with the European Commission (EC), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including ING USA (collectively ING U.S.), which constitutes INGs U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013, ING completed an initial public offering (IPO) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25% of ING U.S. by the end of 2013, more than 50% by the end of 2014 and 100% by the end of IMPORTANT INFORMATION REGARDING THE INVESTMENT PORTFOLIOS The following table reflects investment portfolio name changes since the date of your last prospectus supplement. Fund Name Changes Former Fund Name New Fund Name ING Invesco Van Kampen Comstock Portfolio ING Invesco Comstock Portfolio ING Invesco Van Kampen Equity and Income Portfolio ING Invesco Equity and Income Portfolio ING Pioneer Fund Portfolio ING Multi-Manager Large Cap Core Portfolio The following investment portfolios are closed to new premiums and transfers. Contract owners who have value in any of the investment portfolios listed below may leave their contract value in these investments. Closed Investment Portfolios Fidelity ® VIP Contrafund ® Portfolio (Service Class 2) ING Oppenheimer Global Portfolio (Class I) ING Invesco Equity and Income Portfolio (Class I) ING PIMCO Total Return Portfolio (Class S) ING Large Cap Growth Portfolio (Class S) Open Investment Portfolios The following chart lists the mutual funds (Funds) that are, effective May 1, 2013, available through the contract, along with each Funds investment adviser/subadviser and investment objective. During the accumulation phase, you may allocate your premium payments and contract value to any of the Funds available under the contract. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. The investment results of the Funds are likely to differ significantly and there is no assurance that any of the Funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the Funds carefully before investing. Please refer to the Fund prospectuses for additional information. Shares of the Funds will rise and fall in value and you could lose money by investing in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of X.90516-13GW Page 2 of 6 May 2013 charge by contacting our Customer Service Center at P.O. Box 9271, Des Moines, Iowa 50306-9271 or call (800) 366-0066, by accessing the SECs website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the Funds available through your contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Funds summary prospectus. Fund Name Investment Adviser/ Subadviser Investment Objective(s) Fidelity Ò VIP Equity-Income Portfolio (Service Class 2) Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve Investment Adviser: Fidelity Management & Research a yield which exceeds the composite yield on the Company (FMR) securities comprising the S&P 500 ® Index. Subadvisers: FMR Co., Inc. (FMRC) and other investment advisers Franklin Small Cap Value Securities Fund (Class 2) Seeks long-term total return. Under normal market conditions, the fund invests at least 80% of its net Investment Adviser: Franklin Advisory Services, LLC assets in investments of small capitalization companies. ING American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth; income is a (Class S) secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Balanced Portfolio (Class S) Seeks total return consisting of capital appreciation (both realized and unrealized) and current income; Investment Adviser: ING Investments, LLC the secondary investment objective is long-term Subadviser: ING Investment Management Co. LLC capital appreciation. ING Baron Growth Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Large Cap Growth Portfolio Seeks long-term growth of capital. (Class S)* Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC * Class I shares of this Fund are available only to those investors who were invested in the Initial Class shares of the ING American Century Select Portfolio as of April 29, 2005. On April 27, 2007, the ING American Century Select Portfolio merged into the ING BlackRock Large Cap Growth Portfolio. X.90516-13GW Page 3 of 6 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Columbia Contrarian Core Portfolio (Class S) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Columbia Management Investment Advisers, LLC ING Global Bond Portfolio (Class S) Seeks to maximize total return through a combination of current income and capital Investment Adviser: Directed Services LLC appreciation. Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class S) Seeks to maximize total return through investments in a diversified portfolio of common Investment Adviser: ING Investments, LLC stocks and securities convertible into common Subadviser: ING Investment Management Co. LLC stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio (Class S) Seeks to outperform the total return performance of the S&P 500 Index, while maintaining a market Investment Adviser: ING Investments, LLC level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus MidCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors MidCap 400 Index, Investment Adviser: ING Investments, LLC while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus SmallCap Portfolio (Class S) Seeks to outperform the total return performance of the Standard and Poors SmallCap 600 Index, Investment Adviser: ING Investments, LLC while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio (Class S) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks its objective Investment Adviser: ING Investments, LLC through investments in a diversified portfolio Subadviser: ING Investment Management Co. LLC consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio (Class S) Seeks investment results (before fees and expenses) that correspond to the total return Investment Adviser: ING Investments, LLC (which includes capital appreciation and income) Subadviser: ING Investment Management Co. LLC of a widely accepted international index. ING International Value Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC X.90516-13GW Page 4 of 6 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Invesco Comstock Portfolio (Class S) Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Equity and Income Portfolio (Class S) Seeks total return, consisting of long-term capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING JPMorgan Mid Cap Value Portfolio (Class S) Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. Seeks high level of current income consistent with ING Liquid Assets Portfolio (Class S) the preservation of capital and liquidity. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING MFS Total Return Portfolio (Class S) Seeks above-average income (compared to a portfolio entirely invested in equity securities) Investment Adviser: Directed Services LLC consistent with the prudent employment of capital Subadviser: Massachusetts Financial Services Company and secondarily, seeks reasonable opportunity for growth of capital and income. ING MidCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Multi-Manager Large Cap Core Portfolio (Class S) Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadvisers: Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING Oppenheimer Global Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO Total Return Bond Portfolio (Class S) Seeks maximum total return, consistent with preservation of capital and prudent investment Investment Adviser: Directed Services LLC management. Subadviser: Pacific Investment Management Company LLC X.90516-13GW Page 5 of 6 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective(s) ING Pioneer Mid Cap Value Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Russell TM Large Cap Growth Index Portfolio Seeks investment results (before fees and (Class S) expenses) that correspond to the total return (which includes capital appreciation and income) Investment Adviser: ING Investments, LLC of the Russell Top 200 ® Growth Index. Subadviser: ING Investment Management Co. LLC ING Small Company Portfolio (Class S) Seeks growth of capital primarily through investment in a diversified portfolio of common Investment Adviser: ING Investments, LLC stocks of companies with smaller market Subadviser: ING Investment Management Co. LLC capitalizations. ING SmallCap Opportunities Portfolio (Class S) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio (Class S) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio (Class S) Seeks substantial dividend income as well as long- term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio (Class S) Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio (Class S) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC Pioneer Equity Income VCT Portfolio (Class II) Seeks current income and long-term growth of capital from a portfolio consisting primarily of Investment Adviser: Pioneer Investment Management, income producing equity securities of U.S. Inc. corporations. X.90516-13GW Page 6 of 6 May 2013
